COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00434-CR
                            NO. 02-14-00435-CR
                            NO. 02-14-00436-CR
                            NO. 02-14-00437-CR


JORDAN ROBINSON                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

       FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
      TRIAL COURT NOS. 1352363D, 1352439D, 1376531D, 1352443D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Appellant Jordan Robinson made open pleas of guilty to robbery causing

bodily injury in cause numbers 1352363D and 1376531D and to aggravated

robbery with a deadly weapon in cause numbers 1352439D and 1352443D, and

the trial court imposed his sentences in open court on September 10, 2014. The

     1
      See Tex. R. App. P. 47.4.
trial court signed the judgments on September 15, 2014, and appellant filed his

notices of appeal on October 13, 2014.

      On November 14, 2014, we notified appellant of our concern that we might

not have jurisdiction over his appeals because his notices of appeal were due on

October 10, 2014. See Tex. R. App. P. 26.2(a)(1) (requiring appellant to file a

notice of appeal within thirty days after the day sentence is imposed or

suspended in open court or after the day the trial court enters an appealable

order); O’Conner v. State, 266 S.W.3d 575, 577–78 (Tex. App.—Amarillo 2008,

pet. ref’d) (distinguishing between an “ordinary” appeal of a judgment of

conviction, when the thirty-day period begins to run on the day sentence is

imposed or suspended in open court, and an appeal of some other trial court

action, when the appellate timetable begins with the signing of the particular

order).

      We asked appellant to advise the court whether he had properly

addressed, stamped, and mailed the notices of appeal to the proper trial court

clerk on or before the due date and listed items we would accept as evidence of

proof of mailing.    We gave appellant until November 24, 2014, to file his

response and warned that we would dismiss the appeals for want of jurisdiction if

we determined that they were not timely perfected. See Tex. R. App. P. 43.2(f);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of

appeal is necessary to invoke a court of appeal[s’s] jurisdiction.”). Appellant has

not responded to our letter.


                                         2
      Because the record reflects that appellant’s sentences were imposed in

open court on September 10, 2014, appellant’s October 13, 2014 notices of

appeal were untimely, and this court lacks jurisdiction over the appeals. See

Tex. R. App. P. 26.2(a)(1); O’Conner, 266 S.W.3d at 577. Therefore, we dismiss

the appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 29, 2015




                                         3